THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE PLEDGED, HYPOTHECATED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS SO
REGISTERED OR AN EXEMPTION THEREFROM IS AVAILABLE.

WARRANT TO PURCHASE COMMON STOCK
OF HAUSER, INC.

             THIS CERTIFIES THAT, for value received, HAUSER, INC., a Delaware
corporation (the "Company"), promises to issue to Zatpack Inc., the holder of
this Warrant, its nominees, successors or assigns (the "Holder"), 992,789
nonassessable shares of common stock, par value $0.001 per share, of the Company
("Common Stock"), upon the payment by the Holder to the Company of the Warrant
Price (as defined below) set forth herein and to deliver to the Holder a
certificate or certificates representing the Common Stock purchased.  The number
of shares of Common Stock purchasable upon exercise of this Warrant and the
Warrant Price shall be subject to adjustment from time to time as provided
herein.  The initial Warrant Price (the "Warrant Price") per share of Common
Stock shall be $0.5855 per share, subject to adjustment as provided herein.

             For purposes of this Warrant, the term "Common Stock" shall mean
(i) the class of stock designated as the Common Stock of the Company at the date
of this Warrant, or (ii) any other class or classes of stock resulting from
successive changes or reclassifications of such class of stock, and the term
"Business Day" shall mean any day other than a Saturday or Sunday or a day on
which commercial banks in New York City, New York or Boulder, Colorado are
required or authorized to be closed.

             Section 1.         Term of Warrant, Exercise of Warrant. 
(a) Subject to the terms of this Warrant, the Holder shall have the right, at
its option, which may be exercised in whole or in part, at any time, and from
time to time, commencing at the time of the issuance of this Warrant and
expiring at 5:00 p.m. Eastern Time on October 5, 2005, to purchase from the
Company the number of fully paid and nonassessable shares of Common Stock which
the Holder may at the time be entitled to purchase upon exercise of this Warrant
("Warrant Shares").  Notwithstanding the foregoing, if the Holder shall have
given the Company written notice of its intention to exercise this Warrant on or
before 5:00 p.m. Eastern Time on October 5, 2005, the Holder may exercise this
Warrant at any time through (and including) the Business Day next following the
date that all applicable required regulatory holding periods have expired and
all applicable required governmental approvals have been obtained in connection
with such exercise of this Warrant by the Holder, if such Business Day is later
than on October 5, 2005 (October 5, 2005 or such later date being herein
referred to as the "Warrant Expiration Date").  After the Warrant Expiration
Date, this Warrant will be null and void and of no force or effect.

             (b)        The purchase rights evidenced by this Warrant shall be
exercised by the Holder surrendering this Warrant, together with the form of
subscription attached hereto as Exhibit A, duly executed by the Holder, to the
Company at its office in Boulder, Colorado, accompanied by payment of an amount
(the "Exercise Payment") equal to the Warrant Price multiplied by the number of
Warrant Shares being purchased pursuant to such exercise, payable as follows: 
(i) by payment to the Company in cash, by certified or official bank check, or
by wire transfer of the Exercise Payment, (ii) by surrender to the Company for
cancellation of securities of the Company having a Market Price (as defined
below) on the date of exercise equal to the Exercise Payment; or (c) by a
combination of the methods described in clauses (a) and (b) above.  In lieu of
exercising the Warrant, the Holder may elect to receive a payment equal to the
difference between (i) the Market Price multiplied by the number of Warrant
Shares as to which the payment is then being elected and (ii) the exercise price
with respect to such Warrant Shares, payable by the Company to the Holder only
in shares of Common Stock valued at the Market Price on the date of exercise. 
For purposes hereof, the term "Market Price" shall mean the average closing
price of a share of Common Stock or other security for the 15 consecutive
trading days preceding such day on the principal national securities exchange on
which the shares of Common Stock or securities are listed or admitted to trading
or, if not listed or admitted to trading on any national securities exchange,
the average of the reported bid and asked prices during such 15 trading day
period on the Nasdaq National Market or, if the shares are not listed on the
Nasdaq National Market, in the over-the-counter market or, if the shares of
Common Stock or securities are not publicly traded, the Market Price for such
day shall be the fair market value thereof determined jointly and in good faith
by the Company and the Holder; provided, however, that if such parties are
unable to reach agreement within a reasonable period of time, the Market Price
shall be determined in good faith by an independent investment banking firm
selected jointly and in good faith by the Company and the Holder or, if that
selection cannot be made within 15 days, by an independent investment banking
firm selected by the American Arbitration Association in accordance with its
rules.  All reasonable costs and expenses incurred in connection with the
determination of Market Price shall be borne by the Company.

             (c)         Upon exercise of this Warrant, the Company shall issue
and cause to be delivered with all reasonable dispatch, but in any event within
ten (10) Business Days, to or upon the written order of the Holder and, subject
to Section 3, in such name or names as the Holder may designate to the Company
in writing, a certificate or certificates representing the number of full
Warrant Shares issuable upon such exercise together with such other property,
including cash, which may be deliverable upon such exercise.  If fewer than all
of the Warrant Shares represented by this Warrant are purchased, a new Warrant
of the same tenor as this Warrant, evidencing the Warrant Shares not so
purchased will be issued and delivered by the Company, at the Company's expense,
to the Holder together with the issue of the certificates representing the
Warrant Shares then being purchased.  All Warrants surrendered upon exercise
shall be canceled by the Company.

             Section 2.         Warrant Register, Registration of Transfers

             Section 2.1.      Warrant Register.  The Company shall keep at its
principal office in Boulder, Colorado or, if such office is no longer located in
Boulder, Colorado, at its principal office in the United States, a register (the
"Warrant Register") in which the Company shall record the name and address of
the Holder from time to time and all transfers and exchanges of this Warrant. 
The Company shall give the Holder prior written notice of any change of the
address at which such register is kept.

             Section 2.2.      Registration of Transfers, Exchanges or
Assignment of Warrants.  The Holder shall be entitled to assign its interest in
this Warrant in whole or in part to any person upon surrender thereof
accompanied by a written instrument or instruments of transfer in the form of
assignment attached hereto as Exhibit B duly executed by the Holder.  This
Warrant may also be exchanged or combined with warrants of like tenor at the
option of the Holder for another Warrant or Warrants of like tenor and
representing in the aggregate the right to purchase a like number of Warrant
Shares upon presentation thereof to the Company as its principal office in
Boulder, Colorado, together with a written notice signed by the Holder
specifying the denominations in which the new Warrant is or the new Warrants are
to be issued.

             Upon surrender for transfer or exchange of this Warrant to the
Company at its principal office in Boulder, Colorado, in accordance with this
Section 2, the Company shall, without charge (subject to Section 3), execute and
deliver a new Warrant or Warrants of like tenor and of a like aggregate amount
of Warrant Shares in the name of the assignee named in such instrument of
assignment and, if the Holder's entire interest is not being assigned, in the
name of the Holder with respect to that portion not transferred, and this
Warrant shall promptly be canceled.

             Section 3.         Payment of Taxes.  The Company shall pay all
documentary stamp taxes, if any, attributable to the initial issuance of any
Warrant Shares upon the exercise of this Warrant; provided, however, that the
Company shall not be required to pay any tax or taxes which may be payable in
respect of any transfer involved in the issue or delivery of any Warrant or
certificate for Warrant Shares in a name other than that of the Holder as such
name is then shown on the books of the Company.

             Section 4.         Certain Representations and Covenants.

             Section 4.1.      Reservation of Warrant Shares.  There have been
reserved and the Company shall at all times keep reserved, out of its authorized
but unissued Common Stock, free from any preemptive rights, rights of first
refusal or other restrictions (other than pursuant to the Securities Act of
1933, as amended (the "Act")) that number of shares of Common Stock sufficient
to provide for the exercise of the purchase rights represented by this Warrant. 
The transfer agent, if any, for the Common Stock, and every subsequent transfer
agent for any shares of the Company's Common Stock issuable upon the exercise of
any of the purchase rights as set out in this Warrant, shall be irrevocably
authorized and directed at all times to reserve such number of authorized shares
as shall be requisite for such purpose.

             Section 4.2.      No Impairment.  The Company shall not by any
action, including, without limitation, amending its Certificate of
Incorporation, any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but shall at all times in good faith assist in the carrying out of all such
terms and in the taking of all such action, as may be necessary or appropriate
to protect the rights of the Holder against impairment.  Without limiting the
generality of the foregoing, the Company shall take all such action as may be
necessary or appropriate in order that the Company may validly issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant at
the then Warrant Price therefor.

             Section 4.3.      Notice of Certain Corporate Action.  In case the
Company shall propose (a) to offer to the holders of its Common Stock rights to
subscribe for or to purchase any shares of Common Stock or shares of stock of
any class or any other securities, rights or options, or (b) to effect any
reclassification of its Common Stock (other than a reclassification involving
only the subdivision or combination of outstanding shares of Common Stock), or
(c) to effect any capital reorganization, or (d) to effect any consolidation,
merger or sale, transfer or other disposition of all or substantially all of its
property, assets or business, or (e) to effect the liquidation, dissolution or
winding up of the Company or (f) to offer to the holders of its Common Stock the
right to have their shares of Common Stock repurchased or redeemed or otherwise
acquired by the Company, or (g) to take any other action which would require the
adjustment of the Warrant Price and/or the number of Warrant Shares issuable
upon exercise of this Warrant, then in each such case (but without limiting the
provisions of Section 5), the Company shall give to the Holder a notice of such
proposed action, which notice shall specify the date on which a record is to be
taken for purposes of such dividend, distribution or offer of rights, or the
date on which such reclassification, reorganization, consolidation, merger,
sale, transfer, disposition, liquidation, dissolution, or winding up is to take
place and the date of participation therein by the holders of Common Stock, if
any such date is to be fixed, and shall also set forth such facts with respect
thereto as shall be reasonably necessary to indicate the effect of such action
on the Common Stock.  Such notice shall be so given at least ten (10) Business
Days prior to the record date for determining holders of the Common Stock for
purposes of participating in or voting on such action, or at least ten (10)
Business Days prior to the date of the taking of such proposed action or the
date of participation therein by the holders of Common Stock, whichever shall be
the earlier.  Such notice shall specify, in the case of any subscription or
repurchase rights, the date on which the holders of Common Stock shall be
entitled thereto, or the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon any reorganization, reclassification, consolidation, merger,
sale or other action, as the case may be.  Such notice shall also state whether
the action in question or the record date is subject to the effectiveness of a
registration statement under the Act or to a favorable vote of security holders,
if either is required, and the adjustment of the Warrant Price and/or number of
Warrant Shares issuable upon exercise of this Warrant as a result of such
reorganization, reclassification, consolidation, merger, sale or other action. 
No such notice shall be required to be given if the Company reasonably
determines that the giving of such notice would require disclosure of material
information which the Company has a bona fide purpose for preserving as
confidential or the disclosure of which would not be in the best interests of
the Company.

             Section 5.         Adjustment of Warrant Price.

             Section 5.1.      Adjustments.  Except as provided in Section 5.9,
if and whenever the Company shall issue or sell any shares of its Common Stock
for a consideration per share less than the Fair Market Value (as hereinafter
defined) in effect as of the day of such issue or sale (a "Triggering
Transaction"), then, forthwith upon such Triggering Transaction, the Warrant
Price shall be reduced to the price (calculated to the nearest cent) determined
by multiplying the Warrant Price in effect immediately prior to the time of such
Triggering Transaction by a fraction, the numerator of which shall be the sum of
(x) the Number of Shares Deemed Outstanding (as hereinafter defined) immediately
prior to such Triggering Transaction multiplied by the Fair Market Value
immediately prior to such Triggering Transaction plus (y) the consideration
received by the Company upon such Triggering Transaction, and the denominator of
which shall be the product of (x) the Number of Shares Deemed Outstanding
immediately after such issue or sale, multiplied by (y) the Fair Market Value
immediately prior to such Triggering Transaction.  For purposes of this Section
5:

             (i) the term "Fair Market Value" shall mean the closing price of a
share of Common Stock or other security on the date of the issuance or sale on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading or, if the Common Stock or such other security is not
listed or admitted to trading on any national securities exchange, the average
of the reported bid and asked prices on the date of the issuance or sale on the
Nasdaq National Market or, if the Common Stock or such other security is not
listed on the Nasdaq National Market, in the over-the-counter market or, if the
Common Stock or such other security is not publicly traded, the Fair Market
Value for such day shall be the fair market value thereof determined jointly by
the Company and the Holder; provided, however, that if such parties are unable
to reach agreement within 5 Business Days of the date of issuance or sale.  Fair
Market Value shall be determined in good faith by an independent investment
banking firm selected jointly by the Company and the Holder or, if that
selection cannot be made within 15 days, by an independent investment banking
firm selected by the American Arbitration Association in accordance with its
rules. All costs and expenses incurred in connection with the determination of
Fair Market Value shall be borne by the Company.  Notwithstanding the foregoing,
in the event of issuances of Common Stock in settlement of obligations of the
Company, including without limitation settlement of any pending action, suit or
proceeding, the determination of Fair Market Value shall be made as of the date
of the applicable settlement agreement and not the date of issuance as long as
the relevant issuance occurs within thirty (30) days of the date of such
agreement.  In the event the issuance occurs more than thirty (30) days after
the date of such agreement, Fair Market Value shall be determined as of the date
of such issuance.

             (ii) the term "Number of Shares Deemed Outstanding" at any given
time shall mean the sum of (x) the number of shares of Common Stock outstanding
at such time, (y) the number of shares of Common Stock issuable upon the
exercise of any outstanding options, warrants (excluding this Warrant) or other
securities convertible into shares of Common Stock outstanding as of the date of
issuance of this Warrant and (z), without duplication, the number of shares of
Common Stock deemed to be outstanding under this Section 5 at such time.

             Upon each adjustment of the Warrant Price pursuant to this Section
5, the Holder shall thereafter be entitled to acquire upon exercise, at the
Warrant Price resulting from such adjustment, the number of Warrant Shares
obtainable by multiplying the Warrant Price in effect immediately prior to such
adjustment by the number of shares of Common Stock acquirable immediately prior
to such adjustment and dividing the product thereof by the Warrant Price
resulting from such adjustment.

             No adjustment of the Warrant Price shall be made in an amount less
than $.01 per share, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment which
together with any adjustments so carried forward shall amount to $.01 per share
or more.

             For the purposes of this Section 5.1, the following Sections 5.2 to
5.7, inclusive, shall also be applicable; except that this Warrant shall be
deemed exercised and outstanding for all purposes and computations under this
Section 5.1 and the then current Warrant Price shall be deemed the Warrant Price
per share.

             Section 5.2.      Issuance of Rights or Options.  In case at any
time the Company shall in any manner grant (whether directly or by assumption in
a merger or otherwise) any rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or securities convertible
into or exchangeable for Common Stock (such convertible or exchangeable stock or
securities being herein called "Convertible Securities") whether or not such
rights or options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share (the "Option
Price") for which Common Stock is issuable upon the exercise of such rights or
options or upon conversion or exchange of such Convertible Securities
(determined by dividing (i) the total amount, if any, received or receivable by
the Company as consideration for the granting of such rights or options, plus
the minimum aggregate amount of additional consideration payable to the Company
upon the exercise of all such rights or options, plus, in the case of such
rights or options which relate to Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issue or sale of
such Convertible Securities and upon the conversion or exchange thereof, by
(ii) the total maximum number of shares of Common Stock issuable upon the
exercise of such rights or options or upon the conversion or exchange of all
such Convertible Securities issuable upon the exercise of such rights or
options) shall be less than the Fair Market Value in effect immediately prior to
the time of the granting of such rights or options, then the total maximum
number of shares of Common Stock issuable upon the exercise of such rights or
options or upon conversion or exchange of the total maximum amount of such
Convertible Securities issuable upon the exercise of such rights or options
shall be (as of the date of granting of such rights or options) deemed to be
outstanding and to have been issued on the date of such grant for the Option
Price per share.  Except as otherwise provided in Section 5.3, no adjustment of
the Warrant Price shall be made upon the actual issue of such Common Stock or of
such Convertible Securities upon exercise of such rights or options or upon the
actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities.

             Section 5.3.      Issuance of Convertible Securities.  In case the
Company shall in any manner issue (whether directly or by assumption in a merger
or otherwise) or sell any Convertible Securities, whether or not the rights to
exchange or convert thereunder are immediately exercisable, and the price per
share (the "Conversion Price") for which Common Stock is issuable upon which
conversion or exchange (determined by dividing (i) the total amount received or
receivable by the Company as consideration for the issue or sale of such
Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (ii) the total maximum number of shares of Common Stock issuable
upon the conversion or exchange of all such Convertible Securities) shall be
less than the Fair Market Value in effect immediately prior to the time of such
issue or sale determined as of the date of such issue or sale of such
Convertible Securities, as the case may be, then the total maximum number of
shares of Common Stock issuable upon conversion or exchange of all such
Convertible Securities shall (as of the date of the issue or sale of such
Convertible Securities) be deemed to be outstanding and to have been issued on
such date for the Conversion Price per share, provided that (a) except as
otherwise provided in Section 5.4 below, no adjustment of the Warrant Price
shall be made upon the actual issue of such Common Stock upon conversion or
exchange of such Convertible Securities, and (b) if any such issue or sale of
such Convertible Securities is made upon exercise of any rights to subscribe for
or to purchase or any option to purchase any such Convertible Securities for
which adjustments of the Warrant Price have been or are to be made pursuant to
other provisions of this Section 5, no further adjustment of the Warrant Price
shall be made by reason of such issue or sale.

             Section 5.4.      Change in Option Price or Conversion Rate;
Expiration of Options or Convertible Securities.  Upon the happening of any of
the following events, namely, if the purchase price provided for in any right or
option referred to in Section 5.2, the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
Section 5.2 or Section 5.3, or the rate at which any Convertible Securities
referred to in Section 5.2 or Section 5.3 are convertible into or exchangeable
for Common Stock shall change at any time (other than under or by reason of
provisions designed to protect against dilution), the Warrant Price in effect at
the time of such event shall forthwith be readjusted to the Warrant Price which
would have been in effect at such time had such rights, options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold; and on the expiration without exercise of any
such option or right or the termination without exercise of any such right to
convert or exchange such Convertible Securities, the Warrant Price then in
effect hereunder shall forthwith be increased to the Warrant Price which would
have been in effect at the time of such expiration or termination had such
right, option or Convertible Securities, to the extent outstanding immediately
prior to such expiration or termination, never been issued, and the Common Stock
issuable thereunder shall no longer be deemed outstanding.  If the purchase
price provided for in any such right or option referred to in Section 5.2 or if
the rate at which any Convertible Securities referred to in Section 5.2 or
Section 5.3 are convertible into or exchangeable for Common Stock shall be
reduced at any time under or by reason of provisions with respect thereto
designed to protect against dilution, then in case of the delivery of Common
Stock upon the exercise of any such right or option or upon conversion or
exchange of any such right or option or upon conversion or exchange of any such
Convertible Securities, the Warrant Price then in effect hereunder shall
forthwith be adjusted to such respective amount as would have obtained had such
right, option or Convertible Security never been issued as to such Common Stock
and had adjustment been made upon the issuance of the shares of Common Stock
delivered as aforesaid, but only if as a result of such adjustment the Warrant
Price then in effect hereunder is thereby reduced. On the expiration of any
option or right or the termination of any right to convert or exchange any
Convertible Securities, the Warrant Price then in effect hereunder shall
forthwith be increased to the Warrant Price which would have been in effect at
the time of such expiration or termination had such option or rights or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination, never been issued.

             Section 5.5.      Stock Dividends.  In case the Company shall
declare a dividend or make any other distribution upon any stock of the Company
payable in Common Stock or Convertible Securities, any Common Stock or
Convertible Securities, as the case may be, issuable in payment of such dividend
or distribution shall be deemed to have been issued or sold without
consideration, subject to this Section 5.

             Section 5.6.      Consideration for Stock.  In case any shares of
Common Stock or Convertible Securities or any rights or options to purchase any
such Common Stock or Convertible Securities shall be issued or sold for cash,
the consideration received therefor shall be deemed to be the amount received by
the Company therefor, before deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith.  In case any shares of Common Stock or Convertible
Securities or any rights or options to purchase any such Common Stock or
Convertible Securities shall be issued or sold for consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair value of such consideration as determined in good
faith and in the reasonable exercise of business judgment by the Board of
Directors of the Company, before deduction of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith.  In case any shares of Common Stock or Convertible
Securities or any rights or options to purchase such Common Stock or Convertible
Securities shall be issued in connection with any merger in which the Company is
the surviving corporation, the amount of consideration therefor shall be deemed
to be the fair value as determined in good faith and in the reasonable exercise
of business judgment by the Board of Directors of the Company of such portion of
the assets and business of the non-surviving corporation as such Board shall
determine in good faith and in the reasonable exercise of business judgment, to
be attributable to such Common Stock, Convertible Securities, rights or options,
as the case may be.  In case any rights or options to purchase any shares of
Common Stock or Convertible Securities shall be issued in connection with the
issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
rights or options by the parties thereto, such rights or options shall be deemed
to have been issued without consideration.

             Section 5.7.      Record Date.  In case the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them
(i) to receive a dividend or other distribution payable in Common Stock or in
Convertible Securities, or (ii) to subscribe for or purchase Common Stock or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

             Section 5.8.      Treasury Shares.  The number of shares of Common
Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company, and the disposition of any such shares shall be
considered an issue or sale of Common Stock for the purposes of this Section 5.

             Section 5.9.      Subdivision or Combination of Stock.  In case the
Company shall at any time (i) issue a dividend payable in Common Stock or
Convertible Securities or any rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or Convertible Securities or
(ii) subdivide its outstanding shares of Common Stock into a greater number of
shares or combine its outstanding shares of Common Stock into a smaller number
of shares, the Warrant Price in effect immediately prior to such subdivision or
combination shall be adjusted to an amount that bears the same relationship to
the Warrant Price in effect immediately prior to such action as the total amount
of shares of Common Stock outstanding immediately prior to such action bears to
the total number of shares of Common Stock outstanding immediately after such
action, and the number of shares of Common Stock purchasable upon the exercise
of any Warrant shall be that number of shares of Common Stock obtained by
multiplying the number of shares of Common Stock purchasable immediately prior
to such adjustment upon the exercise of such Warrant by the Warrant Price in
effect immediately prior to such adjustment and dividing the product so obtained
by the Warrant Price in effect after such adjustment.

             Section 5.10.    Reorganization, Reclassification, Consolidation,
Merger or Sale.  If any capital reorganization or reclassification of the
capital stock of the Company, or any consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of its assets to
another corporation shall be effected in such a way that holders of Common Stock
shall be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, exercise, merger or sale, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
receive upon the basis and upon the terms and conditions specified herein and in
lieu of the shares of Common Stock of the Company immediately theretofore
receivable upon the exercise of this Warrant, the highest amount of shares of
stock, securities or assets (including cash) as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of Warrant Shares for which this Warrant could have
been exercised immediately prior to such reorganization, reclassification,
consolidation, merger or sale, and in any such case appropriate provision shall
be made with respect to the rights and interests of such holder to the end that
the provisions hereof shall thereafter be applicable, as nearly as may be, in
relation to any shares of stock, securities or assets (including cash)
thereafter deliverable upon the exercise of this Warrant.  The Company will not
effect any consolidation, merger or sale, unless prior to the consummation
thereof the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume, by written instrument executed and mailed or delivered to the Holder at
the last address of such holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or assets
(including cash) as, in accordance with the foregoing provisions, the Holder may
be entitled to receive.

             Section 5.11.    No Adjustment for Exercise of Certain Options,
Warrants, Etc.  The provisions of this Section 5 shall not apply to any Common
Stock issued, issuable or deemed outstanding under Sections 5.2 to 5.7
inclusive:  (i) to any person pursuant to any stock option, stock purchase or
similar plan or arrangement for the benefit of employees, consultants or
directors of the Company or its subsidiaries in effect on the date of issuance
hereof or (ii) pursuant to options, warrants and conversion rights in existence
on the date of issuance hereof.

             Section 5.12.    Fractional Shares.  The Company shall not issue
fractions of shares of Common Stock upon exercise of this Warrant or scrip in
lieu thereof.  If any fraction of a share of Common Stock would, except for the
provisions of this Section 5.12, be issuable upon exercise of this Warrant, the
Company shall in lieu thereof pay to the person entitled thereto an amount in
cash equal to the current value of such fraction, calculated to the nearest
one-hundredth (1/100) of a share, to be computed on the basis of the fair market
value as determined by the Board of Directors of the Company in good faith for a
share of Common Stock as of the date of exercise.

             Section 5.13.    Notice of Adjustment.  Upon any adjustment of the
Warrant Price, and from time to time upon the written request of the Holder, the
Company shall furnish to the Holder the Warrant Price resulting from such
adjustment or otherwise in effect and the number of Warrant Shares then
available for purchase under this Warrant, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.

             Section 5.14.    Certain Events.  If any event occurs as to which,
in the good faith judgment of the Board of Directors of the Company the other
provisions of this Section 5 are not strictly applicable or if strictly
applicable would not fairly protect the exercise rights of the Holder in
accordance with the essential intent and principles of such provisions, then the
Board of Directors of the Company, in the good faith, reasonable exercise of its
business judgment shall make an adjustment in the application of such
provisions, in accordance with such essential intent and principles so as to
protect such exercise rights as aforesaid.

             Section 6.         No Rights as a Stockholder; Notice to Holder. 
Nothing contained in this Warrant shall be construed as conferring upon the
Holder the right to vote or to consent or to receive notice as a Stockholder in
respect of any meeting of stockholders for the election of directors of the
Company or any other matter, or any rights whatsoever as a stockholder of the
Company.

             Section 7.         Replacement of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and (in the case of loss, theft or destruction)
upon delivery of an indemnity agreement in a form and substance reasonably
satisfactory to the Company (together with, in the case of a Holder which is not
a qualified institutional buyer within the meaning of Rule 144A under the Act,
surety), or (in the case of mutilation) upon surrender and cancellation thereof,
the Company will issue, in lieu thereof, a new Warrant of like tenor.

             Section 8.         Notices.  All notices and other written
communications provided for hereunder shall be given in writing and delivered in
person or sent by overnight delivery service (with charges prepaid) or by
facsimile transmission, if the original of such facsimile transmission is sent
by overnight delivery service (with charges prepaid) by the next succeeding
Business Day and (i) if to the Holder, addressed to it at the address or fax
number specified for such Holder in the Warrant Register or at such other
address or fax number as the Holder shall have specified to the Company in
writing in accordance with this Section 8, and (ii) if to the Company, addressed
to it at 5555 Airport Boulevard, Boulder, Colorado 80301, Attention: Secretary,
Fax No. (720) 406-4994 or at such other address or fax number as the Company
shall have specified to the Holder in writing in accordance with this Section
8.  Notice given in accordance with this Section 8 shall be effective upon the
earlier of the date of delivery or the second Business Day at the place of
delivery after dispatch.

             Section 9.         Applicable Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of Delaware without
giving effect to principles of conflict of laws.

             Section 10.       Severability.  In the event that any part or
parts of this Warrant shall be held illegal or unenforceable by any court or
administrative body of competent jurisdiction, such determination shall not
effect the remaining provisions of this Warrant which shall remain in full force
and effect.

             Section 11.       Successors.  This Warrant shall inure to the
benefit of and be binding upon the successors of each of the Company and the
Holder.

             Section 12.       Captions.  The captions of the Sections and
subsections of this Warrant have been inserted for convenience only and shall
have no substantive effect.

             IN WITNESS WHEREOF, the undersigned have executed this Warrant as
of the 11th day of October, 2000.

  HAUSER, INC.               By:  /s/ Volker Wypyszyk

--------------------------------------------------------------------------------

  Name: Volker Wypyszyk   Title: President and Chief Executive Officer

 

Attest:  /s/    Kenneth C. Cleveland

--------------------------------------------------------------------------------

  Secretary  

 

Exhibit A

[To be signed only upon exercise of Warrant]

To Hauser, Inc.:

             The undersigned, the holder of the within Warrant (the "Holder"),
hereby irrevocably elects to exercise the purchase right represented by such
Warrant for, and to purchase thereunder,        shares of Common Stock of
Hauser, Inc. and herewith [makes payment of $      therefor in full payment of
the Exercise Payment][tenders securities having a Market Price of $_____ in full
payment of the Exercise Payment ] or [elects to receive a payment equal to the
difference between (i) the Market Price (as defined in the Warrant) multiplied
by ________ (the number of Warrant Shares as to which the payment is being
elected) and (ii) ___________, which is the exercise price with respect to such
Warrant Shares, in full payment of the Exercise Payment, payable by the Company
to the Holder only in shares of Common Stock valued at the Market Price in
accordance with the terms of the Warrant], and requests that the certificates
for such shares be issued in the name of, and be delivered to            , whose
address is                      .

Dated:





--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

                     

--------------------------------------------------------------------------------

Address

 

Exhibit B

[To be signed only upon transfer of Warrant]

 

             FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto                                     the right represented by the
within Warrant to purchase          shares of the Common Stock of Hauser, Inc.
to which the within Warrant relates, and appoints                attorney to
transfer said right on the books of Hauser, Inc. with full power of substitution
in the premises.

Dated:  

--------------------------------------------------------------------------------

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

                     

--------------------------------------------------------------------------------

Address

In the presence of




--------------------------------------------------------------------------------

 

 

 